                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JOE EDWIN ROGERS, JR.,

       Petitioner,

v.                                                       Case No. 8:17-cv-2680-T-33SPF

SECRETARY, DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________________/

                                          ORDER

       Joe Edwin Rogers, Jr., a Florida inmate, timely filed a counseled petition for writ of

habeas corpus under 28 U.S.C. § 2254 (Doc. 1) challenging his Hernando County

convictions and a supporting memorandum of law (Doc. 2). Respondent filed a response

(Doc. 9) and Rogers filed a reply (Doc. 15). In accordance with a previous Order of this

Court (Doc. 17), Respondent filed a supplemental response (Doc. 20). Rogers did not reply

to the supplemental response. Upon review, the petition will be DENIED.

                                   Procedural History

       Rogers was convicted after a jury trial of 125 counts of possession of child

pornography. (Doc. 10-2, Ex. A cont’d, doc. pp. 60-84; Doc. 10-3, Ex. A cont’d, doc. pp.

1-102). He was sentenced to an overall term of 75 years in prison, followed by 10 years

of sex offender probation. (Doc. 10-4, Ex. A cont’d, doc. p. 2; Doc. 10-6, Ex. A cont’d, doc.

pp. 1-4). The state appellate court affirmed the convictions and sentences in a written

opinion. Rogers v. State, 96 So. 3d 922 (Fla. 5th DCA 2012). The state appellate court



                                       Page 1 of 44
dismissed Rogers’s petition alleging ineffective assistance of appellate counsel, filed under

Florida Rule of Appellate Procedure 9.141(d). (Doc. 10-29, Exs. II, JJ).

       Rogers also filed a motion for postconviction relief under Florida Rule of Criminal

Procedure 3.850, and amendments to the motion. (Doc. 10-25, Ex. N, Doc. 10-26, Exs.

N cont’d, P, Q). The state postconviction court summarily denied relief. (Doc. 10-26, Exs.

O, R). The state appellate court affirmed in part and reversed in part. Rogers v. State, 162

So.3d 334 (Fla. 5th DCA 2015). On remand, the state postconviction court conducted an

evidentiary hearing on several of Rogers’s claims. It then entered a final order denying

Rogers’s motion. (Doc. 10-28, Ex. AA). The state appellate court per curiam affirmed the

denial of relief. (Doc. 10-29, Ex. EE).

       Rogers filed a motion to correct illegal sentence under Florida Rule of Criminal

Procedure 3.800(a). (Doc. 10-29, Ex. MM). The state court denied the motion on the basis

that Rogers’s claim was not cognizable under Rule 3.800(a), and the state appellate court

per curiam affirmed. (Doc. 10-29, Exs. NN, PP).

                                                   Facts1

       In 2007, Rogers and his then-girlfriend, Catherine Schlaegel, lived in Tennessee.

They had a daughter together in 2007 but maintained separate residences. In May 2007,

Rogers moved to Spring Hill, in Hernando County, Florida, to begin a new job. He took a

limited amount of belongings with him. Schlaegel and their daughter moved in June 2007.

At that time, a moving truck brought the rest of Schlaegel’s and Rogers’s belongings. They

lived together in Spring Hill.



       1
           This factual summary is based on the trial transcript and appellate briefs.

                                               Page 2 of 44
       As Schlaegel was organizing the new house, she threw away adult pornography that

she found. In July or August 2007, Schlaegel located an unmarked compact disk either in

Rogers’s laptop bag or in his closet. When she put the disk in her computer, she saw one

image of child pornography. Schlaegel hid the disk in her closet. When she confronted

Rogers, he said he did not know what she was talking about. But Rogers agreed to go to

a therapist, and he and Schlaegel went to therapy together several times.

       Schlaegel and Rogers moved to Citrus County in December 2007; they separated

in approximately May 2008 and began living in separate residences. In April 2009, after

Schlaegel attempted suicide, Rogers filed an emergency motion in state court to obtain

custody of their daughter. Schlaegel contacted police, and provided them with the disk on

May 1, 2009. A short time later, Schlaegel went to Rogers’s home while wearing a

recording device. Their recorded conversation was played at trial. In the conversation,

Rogers stated that he had sometimes accidentally downloaded child pornography, but

maintained that he believed he had deleted it all.

       Detectives used a program called Forensic Tool Kit to analyze the disk provided by

Schlaegel. The program recovered 178 images of child pornography. The State charged

Rogers with 125 counts of possession of child pornography.

                                   Standard Of Review

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) governs this

proceeding. Carroll v. Sec’y, DOC, 574 F.3d 1354, 1364 (11th Cir. 2009). Habeas relief

can only be granted if a petitioner is in custody “in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2254(a). Section 2254(d) provides that federal

habeas relief cannot be granted on a claim adjudicated on the merits in state court unless

                                       Page 3 of 44
the state court’s adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceeding.

A decision is “contrary to” clearly established federal law “if the state court arrives at a

conclusion opposite to that reached by [the Supreme] Court on a question of law or if the

state court decides a case differently than [the Supreme] Court has on a set of materially

indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000). A decision is an

“unreasonable application” of clearly established federal law “if the state court identifies the

correct governing legal principle from [the Supreme] Court’s decisions but unreasonably

applies that principle to the facts of the prisoner’s case.” Id. at 413.

       The AEDPA was meant “to prevent federal habeas ‘retrials’ and to ensure that state-

court convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S.

685, 693 (2002). Accordingly, “[t]he focus . . . is on whether the state court’s application

of clearly established federal law is objectively unreasonable, and . . . an unreasonable

application is different from an incorrect one.” Id. at 694. See also Harrington v. Richter,

562 U.S. 86, 103 (2011) (“As a condition for obtaining habeas corpus from a federal court,

a state prisoner must show that the state court’s ruling on the claim being presented in

federal court was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.”).

       The state appellate court affirmed the denial of each claim for postconviction relief

without discussion. These decisions warrant deference under § 2254(d)(1) because “the


                                        Page 4 of 44
summary nature of a state court’s decision does not lessen the deference that it is due.”

Wright v. Moore, 278 F.3d 1245, 1254 (11th Cir. 2002). See also Richter, 562 U.S. at 99

(“When a federal claim has been presented to a state court and the state court has denied

relief, it may be presumed that the state court adjudicated the claim on the merits in the

absence of any indication or state-law procedural principles to the contrary.”). When a

state appellate court issues a silent affirmance, “the federal court should ‘look through’ the

unexplained decision to the last related state-court decision that does provide a relevant

rationale” and “presume that the unexplained decision adopted the same reasoning.”

Wilson v. Sellers, 138 S.Ct. 1188, 1192 (2018).

                  Exhaustion Of State Remedies; Procedural Default

       A federal habeas petitioner must exhaust his claims for relief by raising them in state

court before presenting them in his petition. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner must give the state courts an

opportunity to act on his claims before he presents those claims to a federal court in a

habeas petition.”).

       The requirement of exhausting state remedies as a prerequisite to federal review is

satisfied if the petitioner “fairly presents” his claim in each appropriate state court and alerts

that court to the federal nature of the claim. Picard v. Connor, 404 U.S. 270, 275-76

(1971). “If the petitioner has failed to exhaust state remedies that are no longer available,

that failure is a procedural default which will bar federal habeas relief, unless either the

cause and prejudice or the fundamental miscarriage of justice exception is established.”

Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001).

                            Ineffective Assistance Of Counsel

                                         Page 5 of 44
       Claims alleging ineffective assistance of counsel are analyzed under the test

announced in Strickland v. Washington, 466 U.S. 668 (1984). Strickland requires a

showing of deficient performance by counsel and resulting prejudice. Id. at 687. To show

deficient performance, a petitioner must demonstrate that “counsel’s representation fell

below an objective standard of reasonableness.” Id. at 687-88. A court must consider

whether, “in light of all the circumstances, the identified acts or omissions [of counsel] were

outside the wide range of professionally competent assistance.” Id. at 690. However,

“counsel is strongly presumed to have rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.” Id. Rogers must

demonstrate that counsel’s alleged error prejudiced the defense because “[a]n error by

counsel, even if professionally unreasonable, does not warrant setting aside the judgment

of a criminal proceeding if the error had no effect on the judgment.” Id. at 691-92. To

demonstrate prejudice, Rogers must show “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694.

       Obtaining relief on a claim of ineffective assistance of counsel is difficult on federal

habeas review because “[t]he standards created by Strickland and § 2254(d) are both

‘highly deferential,’ and when the two apply in tandem, review is ‘doubly’ so.” Richter, 562

U.S. at 105 (citations omitted). See also Burt v. Titlow, 571 U.S. 12, 15 (2013) (this doubly

deferential standard of review “gives both the state court and the defense attorney the

benefit of the doubt.”).

                                         Discussion

Ground One

                                        Page 6 of 44
       Schlaegel’s testimony indicates that she viewed a limited number of images on the

disk, and only one that she believed depicted child pornography. According to Detective

Christopher Cornell’s testimony, after the Forensic Tool Kit program analyzed data from the

images on the disk, which numbered more than 20,000, he reviewed and isolated the

images that he believed depicted child pornography. (Doc. 10-10, Ex. C cont’d, transcript

pp. 275-77). Rogers asserts that police violated his Fourth Amendment rights in reviewing

the entirety of the disk because this was a warrantless search that exceeded the scope of

the search conducted by Catherine Schlaegel as a private individual. Accordingly, in

Ground One, Rogers alleges that trial counsel was ineffective in not moving to suppress

the disk on this basis.

       This claim was presented to the state postconviction court in Rogers’s postconviction

motion. However, Respondent contends that the claim is unexhausted because Rogers

failed to brief it with specificity on collateral appeal. See Pruitt v. Jones, 348 F.3d 1355,

1358-59 (11th Cir. 2003) (a state prisoner “must give the state courts one full opportunity

to resolve any constitutional issues by invoking one complete round of the State’s

established appellate review process, including review by the state’s court of last resort,

even if review in that court is discretionary.”) (quotation omitted).

       As Respondent notes, Rogers did not expressly discuss or identify the ineffective

assistance claim in his brief. Rather, he stated that “the trial court’s January 24, 2014 order

summarily denying Grounds 1, 2, 3, 5, and 6 of counsel’s July 24, 2013, motion for post-

conviction relief fails to conclusively refute those claims” and that the denial of those claims




                                        Page 7 of 44
should be reversed. (Doc. 10-27, Ex. S, doc. p. 19).2 Despite Rogers’s cursory briefing,

this Court concludes that Rogers satisfied the exhaustion requirement. It is apparent that

the Fifth District Court of Appeal considered his claims because it reversed the

postconviction court’s denial of two subclaims, Grounds 1(a) and 1(d), which were only

addressed as part of the generalized briefing quoted above.

         This Court also concludes that the state appellate court adjudicated Rogers’s

ineffective assistance claim on the merits. The opinion states, “We affirm, except as to

claims I(a) and I(d) set forth in Rogers’s initial [postconviction] motion. We conclude that

these claims are legally sufficient and not conclusively refuted by the record.” Rogers, 162

So.3d at 334 (footnote omitted). To reach this determination, the state appellate court must

have reviewed the merits of the claims presented in the underlying motion, and there is no

reason to conclude that it only reviewed the merits of subclaims 1(a) and 1(d). The state

appellate court’s affirmance in all other respects indicated that it denied on the merits all

remaining claims and subclaims, even if not expressly addressed by the postconviction

court.

         Rogers has not shown that the denial of his ineffective assistance claim was contrary

to, or involved an unreasonable application of, clearly established federal law or was based

on an unreasonable determination of the facts. “To obtain relief where an ineffective

assistance claim is based on trial counsel’s failure to file a timely motion to suppress, a

petitioner must prove (1) that counsel’s representation fell below an objective standard of



         2
           Rogers labeled his ground as claim 1(b) of his Rule 3.850 postconviction motion, but the trial court
re-labeled it as claim 2. However, Rogers addressed both claim 1, in its entirety, and claim 2 together in his
collateral brief.

                                               Page 8 of 44
reasonableness, (2) that the Fourth Amendment claim is meritorious, and (3) that there is

a reasonable probability that the verdict would have been different absent the excludable

evidence.” Zakrzewski v. McDonough, 455 F.3d 1254, 1260 (11th Cir. 2006) (citing

Kimmelman v. Morrison, 477 U.S. 365, 375 (1986)).

       Rogers has not demonstrated that he had standing to bring a Fourth Amendment

challenge to the police search because he does not show he had a reasonable expectation

of privacy in the disk. “Fourth Amendment rights . . . are personal, and only individuals who

actually enjoy the reasonable expectation of privacy have standing to challenge the validity

of a government search.” United States v. Cooper, 203 F.3d 1279, 1284 (11th Cir. 2000)

(citing Rakas v. Illinois, 439 U.S. 128, 133-34 (1978)). See also United States v. Gibson,

708 F.3d 1256, 1276 (11th Cir. 2013) (“A defendant has standing to challenge a

warrantless search if the defendant had a ‘legitimate expectation of privacy’ in the property

when it was searched.” (citing Rakas, 439 U.S. at 143)).

       However, “Fourth Amendment claims do not lie when the defendant has abandoned

the searched property.” United States v. Sparks, 806 F.3d 1323, 1341 (11th Cir. 2015).

“The critical inquiry when determining whether an abandonment has occurred is ‘whether

the person prejudiced . . . voluntarily discarded, left behind, or otherwise relinquished his

interest in the property in question.’” Id. at 1342 (quoting United States v. Ramos, 12 F.3d

1019, 1022 (11th Cir. 1994)).      This inquiry involves considering the totality of the

circumstances. See id. at 1344. “Whether abandonment occurred is a question of intent

which may be inferred from acts, words and ‘other objective facts.’” United States v.

Walker, 199 Fed. App’x. 884, 886 (11th Cir. 2006) (citing Ramos, 12 F.3d at 1022-23).

“Events that occurred after the abandonment can be considered as evidence of a

                                       Page 9 of 44
defendant’s intent to abandon the property.” Id. (citing United States v. Winchester, 916

F.2d 601, 604 (11th Cir. 1990)). Further, “[w]hether or not the facts reveal a complete

abandonment in the strict property-right sense is not the issue . . . the Fourth Amendment

is not to be applied in a hypertechnical manner but with a common sen[s]e approach.”

United States v. Edwards, 441 F.2d 749, 753 (5th Cir. 1971).

       When Schlaegel took the disk and confronted Rogers about its content, he said that

he did not know what she was talking about. (Doc. 10-8, Ex. C, transcript p. 190). Rogers

told Schlaegel that she had the image, not him, and that it was hers, not his. (Id.). And

although Rogers continued to inquire about the disk’s location, the record does not show

that Rogers demanded or expected the disk’s return or claimed that it was still his between

the time Schlaegel took it and the time she gave it to police nearly two years later.

       A common sense assessment of these circumstances leads to the conclusion that

Rogers “voluntarily relinquished his interest” in the disk to Schlaegel. See Sparks, 806 F.3d

at 1341.   As these circumstances indicate that Rogers abandoned the disk for Fourth

Amendment purposes, and thus no longer had a reasonable expectation of privacy in the

disk, he lacked standing to challenge the validity of the police search. See Cooper, 203

F.3d at 1284. Counsel is not ineffective for failing to bring a meritless claim. See Bolender

v. Singletary, 16 F.3d 1547, 1573 (11th Cir. 1994) (“[I]t is axiomatic that the failure to raise

nonmeritorious issues does not constitute ineffective assistance.”).

       Even if Rogers had Fourth Amendment standing to file a motion to suppress, he has

not shown ineffective assistance because he has not demonstrated a reasonable

probability that the motion would have been granted. “A search of property, without warrant

or probable cause, is proper under the Fourth Amendment when preceded by valid

                                        Page 10 of 44
consent.” United States v. Dunkley, 911 F.2d 522, 525 (11th Cir. 1990) (citing Schneckloth

v. Bustamonte, 412 U.S. 218, 222 (1973)). The person giving voluntary consent “must

have authority to do so” or “must reasonably appear to have the authority to do so.” Id.

(citing United States v. Matlock, 415 U.S. 164, 171 (1974) and Illinois v. Rodriguez, 497

U.S. 177 (1990)). Rogers has not shown that Schlaegel lacked the authority to consent to

the search.

       A third party has actual authority to consent to a search of property if she has

“common authority over or other sufficient relationship to the . . . effects sought to be

inspected.” Matlock, 415 U.S. at 171. “A third party has apparent authority to consent to

a search if an officer could have reasonably believed the third party had authority over the

area searched.” United States v. Barber, 777 F.3d 1303, 1305 (11th Cir. 2015) (citing

Rodriguez, 497 U.S. at 188-89). See also United States v. Garcia-Jaimes, 484 F.3d 1311,

1323 (11th Cir. 2007), vacated and remanded on other grounds by Moreno-Gonzalez v.

United States, 128 S.Ct. 2901 (2008) (“[E]ven if the consenting party does not in fact have

the requisite relationship to the premises, if the officer has an objectively reasonable,

though mistaken, good-faith belief that the consent was a valid consent, there is no Fourth

Amendment violation.”).

       Rogers has not shown that Schlaegel lacked actual authority to consent to the

search of the entire disk. As addressed, Rogers told Schlaegel that the disk and images

were hers. Further, Schlaegel admitted that she kept the disk and that it was in her

possession. (Doc. 10-9, Ex. C cont’d, transcript p. 228). Alternatively, Rogers fails to

demonstrate that Schlaegel did not have apparent authority to consent. The record shows

that police recovered the disk from Schlaegel directly, and that she told police about the

                                      Page 11 of 44
circumstances under which she obtained the disk and how she found the image when she

put the disk in a computer. (Id., transcript pp. 197-99; Doc. 10-10, Ex. C cont’d, transcript

pp. 255, 333, 337). Accordingly, the police “could have reasonably believed” that Schlaegel

had authority to consent to the search. Barber, 777 F.3d at 1305. Therefore, Rogers has

not shown that a motion to suppress would have succeeded, as the police obtained valid

consent before conducting the search. See Bolender, 16 F.3d at 1573.

       Finally, even assuming that Rogers had Fourth Amendment standing and that

Schlaegel’s consent was invalid, Rogers cannot obtain federal habeas relief on his

ineffective assistance claim because he fails to meet his burden under § 2254(d)(1), (2).

       Rogers’s claim relies on the private search doctrine. Under this doctrine, police

cannot undertake a warrantless search of an item that “exceed[s] the scope” of a private

individual’s search. United States v. Jacobsen, 466 U.S. 109, 115-16 (1984). Jacobsen,

which concerned a police search of a damaged box after Federal Express employees saw

white powder in a package inside the box and alerted police, further explains:

       It is well-settled that when an individual reveals private information to
       another, he assumes the risk that his confidant will reveal that information to
       the authorities, and if that occurs the Fourth Amendment does not prohibit
       governmental use of that information. Once frustration of the original
       expectation of privacy occurs, the Fourth Amendment does not prohibit
       governmental use of the now-nonprivate information: “This Court has held
       repeatedly that the Fourth Amendment does not prohibit the obtaining of
       information revealed to a third party and conveyed by him to Government
       authorities, even if the information is revealed on the assumption that it will
       be used only for a limited purpose and the confidence placed in a third party
       will not be betrayed.” United States v. Miller, 425 U.S. 435, 443, 96 S.Ct.
       1619, 1624, 48 L.Ed.2d 71 (1976). The Fourth Amendment is implicated only
       if the authorities use information with respect to which the expectation of
       privacy has not already been frustrated. In such a case the authorities have
       not relied on what is in effect a private search, and therefore presumptively
       violate the Fourth Amendment if they act without a warrant.


                                      Page 12 of 44
Id. at 117 (footnotes omitted).

        Rogers claims that because Schlaegel only viewed a limited number of images on

the disk, police improperly exceeded the scope of that search when they reviewed the

entire disk without a warrant. To show entitlement to federal habeas relief on the state

court’s denial of his ineffective assistance claim, Rogers must show that the state court’s

decision was contrary to or involved an unreasonable application of clearly established

federal law. “[C]learly established federal law” only encompasses holdings of the United

States Supreme Court at the time of the relevant state court decision. Williams, 529 U.S.

at 412.

        Schlaegel began reviewing the disk, saw an image of child pornography, and later

alerted police and told them about the disk’s content. Rogers has not identified any clearly

established federal law holding that when a private searcher views at least one image on

a disk and tells police that the disk contains contraband, police exceed the scope of the

private search by viewing other images on that same disk.3 As Rogers does not cite any

Supreme Court decision involving materially indistinguishable4 facts in which the Supreme

Court reached a decision different from the state court, or show that the state court reached

the opposite conclusion as the Supreme Court did on a question of law, he has not

demonstrated that the state court’s decision was contrary to clearly established federal law.


        3
          Other courts have concluded that police do not exceed the scope of a private search under similar
circumstances. See United States v. Runyan, 275 F.3d 449, 464-65 (5th Cir. 2001) (police did not exceed
the scope of a private search that had revealed child pornography on a disk by looking at more images on the
disk); Rann v. Atchison, 689 F.3d 832, 836-37 (7th Cir. 2012) (adopting Runyan’s holding and affirming the
denial of a claim that counsel was ineffective in not moving to suppress images from a zip drive and camera
memory card when police searched more files than the private searchers, who had informed police that those
devices contained child pornography).
        4
            See Williams, 529 U.S. at 412-13.

                                                Page 13 of 44
Nor has Rogers shown that the state court’s decision involved an unreasonable application

of clearly established federal law. Accordingly, he is not entitled to relief on Ground One.

Ground Two

       Rogers contends that appellate counsel was ineffective in failing to argue that the

jury returned non-unanimous verdicts. The Court finds that this claim is procedurally

defaulted and is barred from federal habeas review.

       Rogers raised this claim in his state habeas petition. (Doc. 10-29, Ex. II). The state

appellate court dismissed the petition, stating only that it “ORDERED that the Petition for

Ineffective Assistance of Counsel, filed June 15, 2016, is dismissed.” (Doc. 10-29, Ex. JJ).

“When a federal claim has been presented to a state court and the state court has denied

relief, it may be presumed that the state court has adjudicated the claim on the merits in

the absence of any indication or state-law procedural principles to the contrary.” Richter,

562 U.S. at 99 (emphasis added). This presumption “may be overcome when there is

reason to think some other explanation for the state court’s decision is more likely.” Id. at

99-100.

       Here, it is more likely that the state appellate court found Rogers’s habeas petition

untimely. Florida Rule of Appellate Procedure 9.141(d)(5) provides that, generally, a

petition alleging ineffective assistance of appellate counsel “shall not be filed more than 2

years after the judgment and sentence become final on direct review.” Rogers’s judgment

and sentence were affirmed on appeal on July 6, 2012, with the mandate issuing on

September 28, 2012. (Doc. 10-25, Exs. L, M). His June 15, 2016 state habeas petition

was clearly filed more than two years after the judgment and sentence became final.

       Rule 9.141(d)(5) also provides that a movant can file a petition within four years of

                                      Page 14 of 44
the date the judgment and sentence become final on direct review if the petition “alleges

under oath with a specific factual basis that the petitioner was affirmatively misled about

the results of the appeal by counsel.” Rogers argued that this four-year period applied to

him. But he only alleged that counsel misled him “with regard to the expected results of the

appeal” by telling him that counsel had identified the “best issues,” which led Rogers to

believe “that he would be successful in overturning his conviction and sentences on direct

review.” (Doc. 10-29, Ex. II, doc. p. 32) (emphasis added). He did not argue, with a

specific factual basis, that counsel affirmatively misled him about the results of the appeal.

Therefore, an application of Rule 9.141(d)(5) leads to the conclusion that Rogers’s petition

was disposed of as untimely.5 Further, Rogers asked the appellate court to reconsider the

time limit in his motion for rehearing, which the court denied. (Doc. 10-29, Exs. KK, LL).

        Other circumstances indicate that the state appellate court found the petition

untimely. First, it was dismissed, not denied. See, e.g., Cantu v. State, 33 So.3d 145, 147

(Fla. 2d DCA 2010) (“The trial court’s dismissal–rather than denial–of Cantu’s motion to

withdraw plea indicates that the trial court did not reach the merits of the motion.”). And the

petition’s filing date was noted in the court’s very brief dismissal order, signaling the date’s

importance to its decision. Finally, the court dismissed the petition less than two weeks

after it was filed, without obtaining an answer from the State. This quick resolution

supports the conclusion that the court did not reach the petition’s merits.

        In light of Florida law and the circumstances under which the state appellate court


        5
        Rogers filed his Rule 3.850 postconviction motion before he filed his state habeas petition, but the
pendency of collateral postconviction relief proceedings does not toll the time period within which to file a state
habeas petition alleging ineffective assistance of appellate counsel. Forisso v. State, 968 So.2d 677, 678 (Fla.
4th DCA 2007).

                                               Page 15 of 44
resolved Rogers’s petition, this Court concludes that is more likely the state appellate court

applied its established procedural bar, and did not adjudicate the claim on the merits. See

Richter, 562 U.S. at 99-100. See also Tower v. Phillips, 7 F.3d 206, 211 (11th Cir. 1993)

(“[W]e may not assume that had the state court issued an opinion, it would have ignored

its own procedural rules and reached the merits of the case.”).

       The resolution of the claim on state procedural grounds results in a procedural

default of Rogers’s ineffective assistance of appellate counsel claim. Harris v. Reed, 489

U.S. 255, 262 (1989). Accordingly, Rogers’s claim cannot be considered unless he meets

either the cause and prejudice or fundamental miscarriage of justice exception. See id.

       Rogers relies on Martinez v. Ryan, 566 U.S. 1 (2012) in arguing that he meets the

cause and prejudice exception. Martinez provides:

       Where, under state law, claims of ineffective assistance of trial counsel must
       be raised in an initial-review collateral proceeding, a procedural default will
       not bar a federal habeas court from hearing a substantial claim of ineffective
       assistance at trial if, in the initial-review collateral proceeding, there was no
       counsel or counsel in that proceeding was ineffective.

Id. at 17 (emphasis added).

       And the Martinez court stated that its holding “does not extend to attorney errors in

any proceeding beyond the first occasion the State allows a prisoner to raise a claim of

ineffective assistance at trial.” Id. at 16 (emphasis added). Accordingly, Martinez’s

language makes clear that Martinez does not apply to defaulted claims other than those

alleging ineffective assistance of trial counsel. And the Supreme Court declined to extend

the Martinez exception to defaulted claims of ineffective assistance of appellate counsel

in Davila v. Davis, ___ U.S. ___, 137 S.Ct. 2058 (2017).

       Therefore, Rogers cannot establish cause and prejudice under Martinez to excuse

                                       Page 16 of 44
the default of his ineffective assistance of appellate counsel claim. He does not argue or

establish that the fundamental miscarriage of justice exception applies. Because Rogers

does not overcome the procedural default, Ground Two is barred from review.

Ground Three

        Rogers argues that the State’s evidence was insufficient to establish the offenses,

resulting in a federal due process violation. On direct appeal, Rogers argued that the trial

court erred in denying his motion for judgment of acquittal, which challenged the sufficiency

of the State’s evidence. Rogers did not expressly raise a federal claim, but he asserted

that “[t]he question on review becomes whether, ‘after viewing the evidence in the light

most favorable to the State, . . . a rational trier of fact could find the existence of the

elements of the crime beyond a reasonable doubt.” (Doc. 10-24, Ex. I, doc. p. 30).

Because Rogers raised the standard for sufficiency of the evidence that is also applied in

federal cases, see Jackson v. Virginia, 443 U.S. 307, 324 (1979), this Court assumes that

Rogers exhausted a federal constitutional claim in state court.6

        Sufficiency of the evidence claims are governed by the substantive elements of a

criminal offense as defined by state law. Id. at 324 n.16. “Although each element of the

offense must be established beyond a reasonable doubt, see Bishop v. Kelso, 914 F.2d

1468, 1470 (11th Cir. 1990), . . . the State is not required to rule out every hypothesis

except that of the guilt of the defendant, see Jackson, 443 U.S. at 326.” Johnson v.

Alabama, 256 F.3d 1156, 1172 (11th Cir. 2001). If the record contains facts supporting

        6
           When state and federal courts utilize the same standard, it may be possible to exhaust a federal
claim in state court by raising an identical state claim. See Mulnix v. Sec’y, Dep’t of Corr., 254 Fed. App’x 763,
764-65 (11th Cir. 2007). Following Mulnix, the Eleventh Circuit Court of Appeals in a published opinion
expressed doubt that a petitioner can exhaust a federal sufficiency of the evidence claim in this manner, but
did not decide this issue. See Preston v. Sec’y, Fla. Dep t of Corr., 785 F.3d 449, 459-60 (11th Cir. 2015).

                                               Page 17 of 44
conflicting inferences, the jury is presumed to have resolved those conflicts in favor of the

State and against the defendant. Id. Accordingly, a federal court must defer to the

judgment of the jury in assigning credibility to witnesses and weighing the evidence. Id.

The relevant question is “whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Jackson, 443 U.S. at 319 (citing Johnson v. Louisiana,

406 U.S. 356, 362 (1972)) (emphasis in original).

       In affirming Rogers’s convictions, the state appellate court determined that,

“[a]lthough the State’s evidence was certainly not overwhelming, we conclude that it was

sufficient to survive Rogers’ motion for judgment of acquittal.” Rogers, 96 So.3d at 923.

Rogers has not shown that the state appellate court’s ruling was unreasonable.

       The elements of possession of child pornography in Rogers’s case were that (1)

Rogers “knowingly possessed” an image; (2) the image “ included in whole or in part sexual

conduct by a child less than 18 years of age”; and (3) Rogers knew that the image

“included sexual conduct by a child less than 18 years of age.” (Doc. 10-11, Ex. C cont’d,

transcript p. 392).

       Because there was no dispute that the images were child pornography, the question

was whether Rogers knowingly possessed those images. In Florida, possession may be

constructive. “Constructive possession exists when a defendant does not have actual,

physical possession of the [item], but knows of its presence on or about the premises, and

has the ability to exercise and maintain control over the contraband.” State v. Odom, 56

So.3d 46, 50 (Fla. 5th DCA 2011) (citing Harris v. State, 954 So.2d 1260, 1262 (Fla. 5th



                                      Page 18 of 44
DCA 2007)).7 The State presented evidence that the disk was located either in Rogers’s

closet or laptop bag and that Rogers admitted accidentally downloading child pornography

and transferring pornography to disks. (Doc. 10-8, Ex. C, transcript pp. 187-88; Doc. 10-

13, Ex. E, doc. pp. 38-40). Accordingly, the State presented sufficient evidence of

constructive possession of child pornography. See, e.g., Knight v. State, 186 So.3d 1005,

1012 (Fla. 2016) (the prosecution demonstrated that defendant had dominion and control

over contraband by presenting evidence that the defendant owned the suitcase it was

found in); State v. Becker, 559 So.2d 704, 704-05 (Fla. 4th DCA 1990) (sufficient evidence

of constructive possession when contraband was found in defendant’s closet in his room,

even when others had access to the room).

       The State also presented sufficient evidence that the possession was knowing. The

evidence showed that Rogers knew he had downloaded child pornography on occasion

onto his computer (although he claimed it was accidental), that he moved items from his

computer to disks, and that he stated that he should have thrown the disk away when

Schlaegel confronted him. (Doc. 10-13, Ex. E, doc. pp. 38-40). Rogers fails to show that

no rational trier of fact could find the existence of the elements of the crime beyond a

reasonable doubt when viewing this evidence in the light most favorable to the prosecution.

Accordingly, he has not shown that the state court’s denial of his claim was contrary to, or

involved an unreasonable application of, clearly established federal law, or was based on

an unreasonable factual determination. Ground Three does not warrant relief.

Ground Four


       7
         Constructive possession has been applied to child pornography cases. See Bussell v. State, 66
So.3d 1059, 1062 (Fla. 1st DCA 2011).

                                          Page 19 of 44
        Rogers argues that trial counsel was ineffective in developing a defense that was

based on a misunderstanding of the law and a failure to investigate. When counsel

remarked in opening statements that it would be the jury’s decision “who had possession”

of child pornography during the time frame alleged in the charging document, the

prosecutor objected:

        [COUNSEL]: [ ] So when it comes time to deliberate, you[r] decision will have
        to be who had possession because that’s the issue. Who had possession
        during the time frame alleged in the petition, the information that was filed by
        the state attorney. They have to prove beyond and to the exclusion of a
        reasonable doubt that it wasn’t [sic] Mr. Rogers.

        [PROSECUTOR]: Judge, I object. That’s a misstatement of the law.

        [COUNSEL]: I don’t think so, Judge.

      [PROSECUTOR]: The date is not an element of the offense. The State
      doesn’t have to prove the date of the offense.
(Doc. 10-8, Ex. C, transcript. pp. 143-44).8

        Rogers asserts that this proves counsel’s lack of understanding.                         Rogers also

alleges that counsel was ineffective because, rather than obtain a clear jury instruction on

possession, he allowed the jury to infer the meaning of possession.9

        The state court denied Rogers’s ineffective assistance claims:

        There was no misunderstanding of the law by Defendant’s trial counsel. The
        Information alleged that the Defendant unlawfully and “knowingly possessed”
        child pornography in the State of Florida on or about June 1, 2007, through
        December 28, 2007.

(Doc. 10-28, Ex. AA, doc. p. 5). The state court summarized the proceedings and


        8
          The court took the objection under advisement, and later determined that, based on Florida case
law, “there may be a variance between the dates proved at trial and those alleged in the indictment or
information.” (Doc. 10-8, Ex. C, transcript pp. 150-55).
        9
          Rogers’s claims that counsel inaccurately told the jury that he would testify, and that counsel coerced
him not to testify, are addressed in Ground Seven, infra.

                                               Page 20 of 44
continued:

       The State later conceded during trial argument, during [the] State’s closing
       argument, and during post-conviction evidentiary hearing argument that the
       defense argument on the law related to the time period in the Information
       was not improper argument and was jurisdictionally relevant. The time
       period in the Information was also argued as relevant by the State. While the
       exact date was not an “element” of the crime, in this instance the time frame
       was a proper consideration and legal argument. In order for the State of
       Florida to prosecute the crime(s) in Hernando County, Florida, and for the
       Court to have subject matter jurisdiction to hear the matter, the crime would
       have had to occurred during the time period within which the alleged
       “knowing possession” by the Defendant was in Hernando County, Florida.
       This was alleged to be between June 1, 2007, and December 28, 2007. The
       State conceded jurisdiction was not obtained until she (Catherine Schlaegel)
       came here (to Florida). This was also consistent with the testimony of the
       Defendant and [counsel] at the post-conviction evidentiary hearing. The then
       presiding trial judge also seemingly believed the temporal issue between
       June 1, 2007, to December 28, 2007, also had something to do with a statute
       of limitations issue relative to the date of filing of the Information, which was
       inconsequential. In actuality, it was a simple jurisdictional issue put forth by
       the defense.

       As an aside, the State even requested a special jury instruction to include
       and define “constructive” possession because the standard jury instruction
       for the child pornography offenses charged only sets forth “knowingly
       possessed” without further definition of “possession”, which differs from jury
       instructions on drug possession charges. Defense counsel opposed the
       request and did not want to have a “constructive” possession jury instruction.
       The obvious import of this was to strengthen Defendant’s “no knowing
       possession” argument, i.e., that he thought he had gotten rid of the CD or
       that she exclusively possessed it, rather than allowing an implication and
       inference by the jury of possession by the Defendant by virtue of being
       located in his closet over which it could be argued that he had dominion and
       control. In other words, leaving the jury to surmise that “actual” knowing
       possession was required and using the standard Florida Supreme Court jury
       instruction was more beneficial to the Defendant than specifically informing
       the jury that an implied, inferred, and constructive possession was also
       allowable. The Court inquired of counsel and the Defendant on this issue
       who indicated his understanding and agreed. The State’s request was
       denied.

(Doc. 10-28, Ex. AA, doc. pp. 7-8) (court’s record citations omitted).

       The record supports the denial of this claim. Counsel’s testimony reflects that he

                                       Page 21 of 44
was not mistaken about the elements the State had to prove. (Doc. 10-27, Ex. Z, doc. pp.

154-55, 157).        Rather, counsel explained, he presented a jurisdictional argument,

contending that Rogers did not knowingly possess the child pornography upon moving to

Hernando County but that Schlaegel did knowingly possess it during the relevant time. (Id.,

doc. p. 147).

        As addressed in Ground Three, supra, the State had to show that Rogers knowingly

possessed child pornography. Since the images constituted child pornography,10 counsel

did not act unreasonably in arguing that the State failed to prove Rogers’s knowing

possession during the time frame when he could have been charged in Hernando County.

And, as the state court found, counsel did not erroneously tell the jury that possession was

a factual matter for their determination. Accordingly, the state court did not unreasonably

deny this aspect of Rogers’s ineffective assistance claim.11

        Nor did the state court unreasonably find that Rogers failed to show ineffective

assistance concerning the jury instruction on possession. The standard jury instruction for

possession of child pornography in effect at the time did not define “possession”. See Fla.

Std. Jury Inst. (Crim.) 16.11 (2008); In re Standard Jury Instructions in Criminal



        10
         In his evidentiary hearing testimony, Rogers conceded that the images appeared to show child
pornography. (Doc. 10-27, Ex. Z, doc. pp. 132-33).
        11
           In his memorandum, Rogers claims that he is entitled to relief under United States v. Cronic, 466
U.S. 648 (1984) because counsel’s alleged misunderstanding resulted in a failure to submit the State’s case
to adversarial testing. See id. at 659 (holding that “if counsel entirely fails to subject the prosecution’s case
to meaningful adversarial testing, then there has been a denial of Sixth Amendment rights that makes the
adversary process itself presumptively unreliable” and no specific showing of prejudice is required). Cronic is
inapplicable. Counsel made opening and closing arguments, cross-examined witnesses, challenged the
States’ proposed jury instructions, moved for a judgment of acquittal, and made objections during the trial.
See, e.g., Castillo v. Fla., Sec’y of DOC, 722 F.3d 1281, 1287 (11th Cir. 2013) (explaining that Cronic requires
a complete failure to test the case throughout the entire proceeding, not just at certain points in the
proceeding).

                                               Page 22 of 44
Cases–Report No. 2007-08, 995 So.2d 489 (Fla. 2008). The State requested that the trial

court give a special instruction defining possession. (Doc. 10-9, Ex. C cont’d, transcript pp.

233-34). After counsel expressed his disagreement, Rogers confirmed with the court that

he did not want the special instruction. Rogers told the court that he understood the issue

and had discussed it with counsel, and that he voluntarily chose not to seek a special

instruction defining possession. (Id., transcript pp. 235-40).

       The state court did not unreasonably find that the standard instruction provided to

the jury may have actually helped Rogers by not explicitly informing the jury that

“constructive” possession was another means through which they could convict Rogers.

Accordingly, Rogers has not shown that the state court’s decision involved an

unreasonable application of Strickland or was based on an unreasonable factual

determination. He is not entitled to relief on Ground Four.

Ground Five

       Rogers asserts that trial counsel was ineffective in failing to object to the introduction

of his recorded conversation with Schlaegel. He contends that the “entire audio constituted

either hearsay or irrelevant material” and contained “highly prejudicial evidence.” (Doc. 1,

p. 12). Rogers argues that an objection would have been granted because the recording

lacked probative value. He asserts that the recording “allowed the jury to convict the

Petitioner solely because of ‘propensity’ reasons” and that there is a reasonable probability

of a different outcome but for counsel’s deficient performance. (Doc. 2, p. 29).

       In his postconviction motion, Rogers argued that counsel’s failure to object “allowed

the jury to hear that the Defendant has had a history with pornography, and a prior

addiction to drugs.” (Doc. 10-26, Ex. N, doc. p. 10). The state court denied his ineffective

                                        Page 23 of 44
assistance claim:

      The Defendant’s claim identifies the Defendant’s admission to a history with
      pornography, as prejudicial. As the State points out, part of the defense’s
      case was that the Defendant possessed lawful pornography. Additionally,
      the defense conceded that the Defendant and Schlaegel had prior
      discussions about the Defendant’s viewing and possession of pornography.
      The defense also told the jury that the Defendant would say that there is
      pornography on the CD, but that he did not know “all this stuff was on it.”
      Part of the defense’s case was that the Defendant possessed pornography,
      but only legal material; any illegal, child pornography, if possessed by the
      Defendant was unknowing. Additionally, the court points out that the
      Defendant’s interest in legal, adult pornography, was never an issue in this
      case.

      Because the evidence of “collateral crimes” in which the Defendant
      complains of, includes information that the defense had already admitted to
      the jury and was consistent with the case put on by the defense, the
      Defendant cannot now argue that the presentation of the audio, which recites
      these facts, was highly prejudicial. Accordingly, the court finds that the
      Defendant has failed to establish that counsel’s failure to object or move to
      exclude evidence of the Defendant’s history with pornography, amounts to
      deficient performance under Strickland.

      As to the statement made by the Defendant about a prior drug addiction, the
      State points out that the no [sic] reference to illegal drug use was made, that
      would prompt a collateral crimes evidence analysis. Outside of what was
      contained in the audio, the State did not make reference to any alleged drug
      abuse on behalf of the Defendant, in their case in chief, and Schlaegel was
      not questioned on the same. Therefore, the court finds that this information
      was not prejudicial and counsel was not deficient in failing to exclude this.

(Doc. 10-26, Ex. O, doc. pp. 30-31).

      Rogers does not establish that the state court unreasonably denied his claim. He

argued that counsel should have objected because of references to his general “history”

with pornography. But, as the state court pointed out, the defense had already admitted

that Rogers possessed adult pornography. Accordingly, Rogers does not show that

counsel was ineffective in failing to seek exclusion of the audio because it addressed his

general past interest in pornography. Nor does Rogers establish that counsel was

                                       Page 24 of 44
ineffective in not moving to exclude the audio based on the reference to his prior drug use.

At the end of their conversation, Rogers briefly referenced a past drug addiction but

indicated that he no longer used drugs.12 In light of the isolated nature of these comments,

Rogers does not show that his counsel performed deficiently in not seeking to exclude the

recording or that he was prejudiced by counsel’s performance. Rogers does not show that

the state court unreasonably applied Strickland or unreasonably determined the facts in

denying his claim.

        Rogers now contends that counsel should have moved to suppress the recording

because of other information it contained, including Schlaegel’s suggestion that Rogers

may pose a danger to their daughter if he obtained custody; Schlaegel’s comments


        12
             The relevant portion of the transcript provides:

        CATHERINE SCHLAEGEL: So you’re fixed?

        JOE ROGERS: I don’t have those problems anymore.

        CATHERINE SCHLAEGEL: Okay. So you’re telling me you’re 100 percent fixed.

        JOE ROGERS: No, you can’t ever be 100 percent fixed. I’m telling you it’s not an issue.

        CATHERINE SCHLAEGEL: Okay. Well, alcoholics, they always keep up some therapy of
        some sort. They go to meetings to keep up so they won’t backslide. Okay?

        That’s my problem. You have an addiction. Okay? But you want to think that you’re fixed.

        JOE ROGERS: I used to have a drug addiction, too.

        CATHERINE SCHLAEGEL: I know. Okay? I didn’t know about that shit either.

        JOE ROGERS: Well, do you see me doing drugs?

        CATHERINE SCHLAEGEL: I don’t know, Joe. I’m not around. Okay?

        JOE ROGERS: Okay. I’m - - I’m - -

        (Conclusion of audio CD).

(Doc. 10-14, Ex. E cont’d, doc. pp. 27-28).

                                                Page 25 of 44
“stat[ing] as a fact that Mr. Rogers brought child pornography into the house and had it in

his possession” and relaying a therapist’s reaction to the child pornography; Schlaegel’s

comments about Rogers’s alleged interest in teens; and Rogers’s admission that he had

been “addicted” to pornography. (Doc. 1, p. 14).

       This portion of Rogers’s ineffective assistance of trial counsel claim is unexhausted

because he did not raise it in state court. (Doc. 10-26, Ex. N, doc. pp. 8-10). In his reply,

Rogers concedes the resulting procedural default but contends that Martinez allows him

to meet the cause and prejudice exception.              Under Martinez, the petitioner must

demonstrate that the defaulted ineffective assistance of trial counsel claim “is a substantial

one, which is to say that the prisoner must demonstrate that it has some merit.” 566 U.S.

at 14. A claim that does not have any merit or that is wholly without factual support is not

substantial. See id. at 15-16. See also Allen v. Sec’y, Dep’t of Corr., ___ Fed. App’x ___,

2019 WL 1483791 at *3 (11th Cir. Apr. 3, 2019) (“[T]o show that an underlying claim is

substantial, the petitioner must show that reasonable jurists would debate its merits.” (citing

Hittson v. GDCP Warden, 759 F.3d 1210, 1269-70 (11th Cir. 2014))).

       Rogers fails to show that the defaulted claim of ineffective assistance is substantial.

Initially, Rogers fails to demonstrate that the recording would have been inadmissible. He

presents conclusory claims that the recording contained hearsay and was more prejudicial

than probative. But he does not demonstrate that a motion to suppress would have been

granted under Florida evidentiary law or under Florida or Federal constitutional law. As

Rogers has not sufficiently alleged how he was prejudiced by counsel’s performance, his

claim is not substantial. See Hittson, 759 F.3d at 1271 (“Because Hittson has not alleged

any facts to warrant a finding of Strickland prejudice, his . . . claim is not ‘substantial’” under

                                         Page 26 of 44
Martinez). See also Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (a petitioner’s

vague and conclusory statements, unsupported by specific facts, cannot sustain an

ineffective assistance of counsel claim).

       Moreover, Rogers has not demonstrated that counsel’s decision not to object was

unreasonable. Catherine Schlaegel’s testimony was critical to the State’s case because

she was the only witness who linked Rogers to the disk. Therefore, counsel tried to

discredit Schlaegel.    Counsel did so largely by asserting that Schlaegel’s recorded

statements showed her motive and bias. Counsel argued that Schlaegel kept the disk until

it worked to her advantage to use it against Rogers during the custody dispute–and that,

consequently, the jury should not consider her credible:

       When you listen, and you can listen to the audio in the jury room, but if you
       can recall what the audio said, I don’t recall how many times she said on the
       audio, are you going to take my child from me, are you going to take my child
       from me, are you going to take my child from me. She said that enough
       times to draw attention to what her purpose was, what her plan was. She
       wasn’t going to let Joe Rogers take her child away. There ain’t no way in the
       world that’s going to happen.

       So guess what she had. She had found all this pornography, threw it away,
       threw it away, threw it away, the legal stuff, threw it away, threw it away, tons
       of stuff. And then she said oh, I’m going to keep this, she kept it, because
       I’m going to need it. And she kept it because she knew she could use it.
       This is an act of revenge. This is a custody case. Not a criminal case. She
       took it. She was going to hurt him as much as she could to prevent him from
       taking her child.

       Now, that act occurred out of malice, and it’s been manifested over the last
       year in this ongoing custody action. This action is taking place and there’s
       been an awful lot that’s gone on, as she testified to. And you can hear the
       anger in the audio. She brought out everything she possibly could bad about
       Mr. Rogers on that audio. She took that golden opportunity because she
       knew she had already talked to the detective. Go with a wire. Get the
       statements. You can hear the anger seething. You are not going to take my
       child away. She’s going to make sure of that.
       ...

                                       Page 27 of 44
        Why didn’t she keep the others? She kept this one for a purpose just in case
        someone tried to take her daughter.

        Do we believe her and everything that she says when we know she has a
        malicious intent, a malicious motive? The jury instructions are going to ask
        you, well, does this person have an interest in the outcome of the case. It’s
        No. 4, weighing the evidence. Did the witness have an interest in how the
        case should be decided? Heck yeah. No doubt about that whatsoever. You
        are going to take my child. And you can hear it in her voice.

        So what do we do? We take the CD and give it to the law enforcement
        officers because it’s time. I don’t want to lose my child. It didn’t bother her
        for 22, 23 months, didn’t bother her during the time she was with him in
        Tennessee. (Unintelligible) in Florida when she tried to kill herself because
        she wasn’t managing her medication right.

(Doc. 10-11, Ex. C cont’d, transcript pp. 379-80, 383-84).13

        In addition, the recording contained Rogers’s denials that he purposefully

downloaded or possessed child pornography. He told Schlaegel that, “in the thousands of

stuff that I downloaded, [child pornography] showed up every now and then. It was a

random occurrence. I didn’t seek that out specifically.” (Doc. 10-13, Ex. E, doc. p. 39). He

stated that he “didn’t even think” child pornography would be on the disk. (Id.). He

“sw[ore]” to Schlaegel that he did not know the images contained child pornography when

he downloaded them, and told her that he “did not have that obsession” and that he “was

appalled.” (Id., doc. pp. 42, 44).

        Further, Rogers explained to Schlaegel how he believed he accidentally downloaded

child pornography and unknowingly transferred it to disk. He told her that he downloaded

images through file sharing services, where others would manipulate file names “to get



        13
          In addition, the Court notes counsel’s evidentiary hearing testimony that “it was easy to blame it on”
Schlaegel because she was “very vindictive and very nasty” and “was the one who would do it to him.” (Doc.
10-27, Ex. Z, doc. p. 144).

                                              Page 28 of 44
people to find their stuff.” (Id., doc. p. 44). Rogers also said that “all I was doing was taking

stuff off the hard drive and copying it wholesale over to the disk. I never even saw what

was on the disk.” (Id., doc. p. 39).               He explained, “You click on one file, you hold

control/shift, you click on the file at the bottom and you move it over to the CD and it copies

it. You never see what’s on there. I can show you right now if you want to see it. You do

not see what’s being copied over.” (Id., doc. pp. 42-43).

       Therefore, the recording allowed the defense to place Rogers’s version of events

before the jury, in his own words, without exposing him to the risks of cross-examination.14

And in his closing argument, counsel emphasized the portions of the recording that

involved Rogers’s theory:

       The audio, Joe Rogers said on the audio repeatedly, I got rid of it, I got rid of
       it. If there is anything, it was accidental. I got rid of it.
       ...

       [Y]ou heard an hour and a half of audio where he says I thought I got rid of
       it, I wanted to reconcile, I wanted to make this family work, I wanted to be
       with you, I got rid of it.

       Is that knowing possession when his intent was to dispossess himself from
       all of this to make sure he had a family, make sure he had his daughter?
       Can they prove beyond and to the exclusion of a reasonable doubt that he
       knowingly possessed it under the circumstances?
        ...

       Also, this particular CD nobody ever (unintelligible), nobody ever asked him
       did he do it. She didn’t. All she did - - if you want you can listen to that audio
       again, she never says I have a CD and you made it. He never said, yes, no
       or maybe because it never happened. But she got him to say, oh, yeah, I
       downloaded it, and he did, but he said he got rid of it.

       But he never, ever, ever was confronted with this CD. Never. He never
       admitted ever having this CD. Never. He never admitted ever having this


       14
            As addressed in Ground Seven, infra, counsel testified to his concerns with calling Rogers at trial.

                                               Page 29 of 44
       CD because, as he said on the audio, I got rid of it. He was dispossessed.
       He no longer possessed it because of the counseling, because of the
       relationship, because of his daughter.

(Doc. 10-11, Ex. C cont’d, transcript pp. 380, 382, 385).

       In sum, the recording offered a way to attack Schlaegel’s credibility and present the

jury with Rogers’s denials and his explanation of what happened while avoiding the pitfalls

of testifying. Therefore, while the disk contained some unfavorable information, Rogers has

not established that counsel’s approach fell outside of the “wide range of professionally

competent assistance.” Strickland, 466 U.S. at 690. Rogers fails to show that his defaulted

claim of ineffective assistance of trial counsel is substantial under Martinez. The cause and

prejudice exception, therefore, does not apply to overcome the default of his claim. Rogers

does not argue or demonstrate that the fundamental miscarriage of justice exception

applies. Consequently, the claim is barred from review. Rogers is not entitled to relief on

Ground Five.

Ground Six

       Rogers claims that counsel was ineffective in failing to retain an expert to analyze

the disk’s authenticity. He claims that counsel “took no actions to attempt to investigate

whether or not the disk ever belonged to the Petitioner, to determine whether the CD was

fabricated or to even determine whether the CD actually contained child pornography.”

(Doc. 1, p. 16).

       The state court denied this claim after an evidentiary hearing. The court discussed

evidence indicating that Rogers knew about the child pornography, including his statements

to Schlaegel and admissions to counsel. The court then found:

       [Counsel] testified that the Defendant had let the “cat out of the bag” and

                                      Page 30 of 44
      there was no reason to hire an expert to testify that the Defendant had not
      done something to which he had already made inculpatory admissions to.
      [Counsel] testified that this issue had been discussed with the Defendant as
      well.

      [Counsel] reviewed the CD with the Assistant State Attorney. It undoubtedly
      contained child pornography. The Defendant had admitted to [counsel] that
      he possessed the child pornography. Defendant was in fact able to identify
      his writing on at least 3 of the CDs during an attempted plea colloquy. . . . In
      addition, the Defendant abandoned any “fabrication” defense issues at the
      IAC evidentiary hearing stating that he was satisfied at that time that the CD
      had not been fabricated. The Defendant testified that he believed that
      Catherine Schlaegel did not fabricate the disc and confirmed that he created
      the CD, corroborating his prior admissions. The Defendant further declined
      to pursue the fabrication issue after having been given opportunity to do so
      following the evidentiary hearing of August 13, 2015. Therefore, there is no
      prejudice.

      [Counsel] testified that . . . the possible defense with expert testimony of
      fabrication of the CD would not be beneficial as a result of the Defendant’s
      inculpatory admissions to law enforcement and to Catherine Schlaegel. To
      have hired an expert would have been inconsistent and futile based upon the
      Defendant’s actions.

      Consistent with the principles governing the standard for determining
      ineffectiveness of an attorney’s representations, circumstances giving rise to
      ineffective assistance of counsel may not be found in defense counsel’s
      failure to seek to introduce evidence of a meritless defense at the guilt phase
      of a trial. 14 Fla. Jur. 2d Criminal Law § 496 (2015); Evans v. State, 946
      So.2d 1 (Fla. 2006). For purposes of a claim of ineffective assistance, trial
      counsel is granted great latitude in decisions regarding use of expert
      witnesses. 14 Fla. Jur. 2d Criminal Law § 496 (2015); Franqui v. State, 965
      So.2d 22 (Fla. 2007).

(Doc. 10-29, Ex. AA, doc. pp. 18-19) (court’s record citations omitted).

      As the state court noted, counsel testified that he decided not to use an expert

because he thought Rogers had damaged his defense by admitting that child pornography

had been copied onto disks. (Doc. 10-27, Ex. Z, doc. pp. 145-46). Accordingly, counsel

believed that an expert “would not have done anything” towards establishing that the disk

was not authentic. (Id.). Further, counsel could only speculate that Schlaegel actually

                                      Page 31 of 44
made the disk in attempt to frame Rogers, or that the disk had otherwise been tampered

with.   Under these circumstances, counsel’s decision to forgo hiring an expert was not

unreasonable. See Tejada, 941 F.2d at 1559. Moreover, Rogers agreed that after his

postconviction counsel reviewed the disk, he was satisfied that Schlaegel did not make it.

(Id., doc. pp. 119-20).

        Rogers has not shown that the state court’s denial of his claim involved an

unreasonable application of Strickland or was based on an unreasonable determination of

fact. He is not entitled to relief on Ground Six.

Ground Seven

        Rogers argues that trial counsel was ineffective because counsel failed to allow

Rogers to testify. On the last day of trial, Rogers initially told the court he intended to

testify, but, after the lunch break, said that he had changed his mind and no longer wished

to testify. Rogers now claims that counsel coerced him into not testifying, and that counsel

“instead lied to the jury.” (Doc. 1, p. 18). The state court denied this claim after an

evidentiary hearing:

        Regarding the Defendant’s decision ultimately not to testify, see the two (2)
        colloquies between the Court and the Defendant concerning his initial
        decision to testify as indicated on the record before the lunch recess and his
        decision ultimately not to testify after the lunch recess.

        Also, [counsel] testified that the Defendant had given a statement to law
        enforcement volunteering child pornography sites to shut down. The
        Defendant denied he had volunteered child pornography sites to law
        enforcement stating he only agreed to backtrack on the other pornography
        he had downloaded to attempt to assist law enforcement to find the child
        pornography sites. This evidence was not used during the State’s case in
        chief at trial, but was a concern of defense trial counsel. In addition, a
        conversation between the Defendant was recorded by Catherine Schlaegel
        at the suggestion of law enforcement, it was admitted into evidence at trial,
        and was played to the jury. The statement to law enforcement and recorded

                                       Page 32 of 44
       statement were both received by [counsel] as reciprocal discovery. Having
       testified to receipt thereof through reciprocal discovery from the State, the
       Court finds [counsel’s] testimony that he had this evidentiary information
       about child porn sites volunteered to law enforcement by the Defendant to be
       credible.

       The Defendant was told by [counsel] not to talk to anyone about the case up
       to possibly three (3) times. The Defendant acknowledged he had by told by
       [counsel] not to talk to anyone. The Defendant did both, spoke [sic] with law
       enforcement and Catherine Schlaegel, against the advice of his trial counsel.
       The digital recording of the Defendant with Catherine Schlaegel contained
       multiple inculpatory admissions. Trial counsel felt that [the] State’s case
       could only get better if the Defendant testified and the Defendant’s case
       could only get worse because he would be subject to cross-examination on
       these matters as well as the statement to law enforcement depending upon
       his testimony. Under the circumstances, the Court finds this to have been a
       reasonable trial strategy at the time. The issue was weighed and considered
       by the Defendant, the Court inquired of the Defendant, and the Defendant
       understood and agreed that not testifying had been his own decision.
       Strategic decisions do not constitute ineffective assistance of counsel if
       alternative courses have been considered and rejected and counsel’s
       decision was reasonable under the norms of professional conduct.
       Occhicone v. State, 768 So.2d 1037 (Fla. 2000). Further, the Defendant
       asserts that if he had testified he could have given “context” to his recorded
       admissions to Catherine Schlaegel and to testimony by Detective Cornell.
       A defendant asserting an incompetent counsel claim does not satisfy his
       burden under the second, prejudice, prong of Strickland merely by showing
       that his counsel’s errors “had some conceivable effect on the outcome of the
       proceeding.” Strickland and 22 Fla. Prac., Criminal Practice and Procedure
       § 8:14 (2015 ed.). Any advice not to testify was reasonable under the
       circumstances, Defendant’s testimony would have had a speculative effect
       not having a reasonable probability of affecting the outcome of the trial, and
       not testifying was Defendant’s own decision.

(Doc. 10-28, doc. pp. 14-16) (court’s record citations omitted).

       A criminal defendant has a fundamental constitutional right to testify at trial. Rock

v. Arkansas, 483 U.S. 44, 51-53 (1987). “Defense counsel bears the primary responsibility

for advising the defendant of his right to testify or not to testify, the strategic implications

of each choice, and that it is ultimately for the defendant himself to decide.” United States

v. Teague, 953 F.2d 1525, 1533 (11th Cir. 1992). See also Gallego v. United States, 174

                                        Page 33 of 44
F.3d 1196, 1197 (11th Cir. 1999) (holding that ineffective assistance occurs when (1)

counsel refuses to honor a defendant’s decision to testify or (2) counsel fails to inform a

defendant that he has a right to testify and that the final decision whether to testify is the

defendant’s alone). “Where the defendant claims a violation of his right to testify by

defense counsel, the essence of the claim is that the action or inaction of the attorney

deprived the defendant of the ability to choose whether or not to testify in his own behalf.”

Teague, 953 F.2d at 1534.

       Rogers does not show that the state court’s ruling was unreasonable. At the

evidentiary hearing, Rogers stated that he wanted to testify at trial to put the recorded

conversation into context. (Doc. 10-27, Ex. Z, doc. pp. 107-08). He explained that he

wanted to tell the jury that he did not correct Schlaegel’s alleged misstatements during the

course of the recorded conversation because they had already discussed those matters

many times. (Id., doc. pp. 106-08). Rogers also testified that he would have denied

downloading child pornography or seeing a counselor about any type of pornography

addiction, including a child pornography addiction. (Id., doc. pp. 109, 111).

       Counsel told the court that he advised Rogers not to testify. Counsel stated that he

was confident the State had not met its burden to show possession. (Id., doc. p. 166).

Counsel testified that he explained to Rogers that he believed testifying would be harmful

because Rogers may make made inconsistent statements or try to “explain things.” (Id.,

p. 165). And counsel told Rogers that if he took the stand, he would likely be cross-

examined about his statements to Schlaegel as well as a phone call to law enforcement in

which Rogers allegedly shared knowledge of child pornography websites. (Id., doc. pp.

148-49).

                                       Page 34 of 44
       The state court’s finding that counsel made a strategic choice in advising Rogers not

to testify is a finding of fact. DeBruce v. Comm’r, Ala. Dep’t of Corr., 758 F.3d 1263, 1273

(11th Cir. 2014) (a question “regarding whether an attorney’s decision is ‘strategic’ or

‘tactical’ is a question of fact.”). This factual finding is entitled to a presumption of

correctness, which can only be rebutted by clear and convincing evidence. 28 U.S.C.

§ 2254(e)(1). Rogers has not rebutted the presumption.

       Rogers has not demonstrated that counsel acted unreasonably in advising him not

to testify. See Dingle v. Sec’y, Dep’t of Corr., 480 F.3d 1092, 1099 (11th Cir. 2007) (stating

that counsel’s strategic decision “will be held to have been ineffective assistance only if it

was so patently unreasonable that no competent attorney would have chosen it.”)

(quotation omitted). Counsel was apprehensive about what information Rogers might

testify to, and worried that Rogers’s cross-examination would be damaging. Moreover,

counsel believed that Rogers’s testimony was not necessary because the State had failed

to prove its burden of showing his knowing possession beyond a reasonable doubt. Under

these circumstances, counsel’s advice was not unreasonable. See, e.g., Maharaj v. Sec’y,

Dep’t of Corr., 432 F.3d 1292, 1319 (11th Cir. 2005) (counsel’s tactical advice not to testify

“because of the dangerous cross-examination that could ensue” was not “a sound basis

for a claim of ineffective assistance of counsel.”); Teague, 953 F.2d at 1533 n.9 (“There are

good tactical reasons why it may not be best for the defendant to testify in some

circumstances. Some examples might be if the defendant might provide evidence of

missing elements of the crime on cross-examination . . . or if the prosecutor might impeach

the defendant using a prior inconsistent statement.”).

       Nor does Rogers show that counsel coerced him into remaining silent when counsel

                                       Page 35 of 44
advised him not to testify. As the state court noted, the record demonstrates that Rogers

voluntarily waived his right to testify after conferring with counsel. (See Doc. 10-11, Ex. C

cont’d, transcript pp. 360-62). Rogers told the trial court that no one forced him, threatened

him, or coerced him into deciding not to testify, and that he was satisfied with counsel’s

advice. (Id., transcript pp. 361-62). And, Rogers testified at the evidentiary hearing that

he was confident in his choice not to testify based on counsel’s advice. (Doc. 10-27, Ex.

Z, doc. p. 135). Rogers has not shown that the state court erred in finding that counsel

reasonably advised him not to testify or in finding that Rogers made the decision not to

testify on his own.

       Further, Rogers has not established that counsel lied to the jury when he remarked

during opening statements that Rogers would testify to a different version of events than

Schlaegel. (Doc. 10-8, Ex. C, transcript p. 142). The purpose of opening statements is to

set out what the attorneys believe the trial evidence will show. See United States v. Lizon-

Barias, 252 Fed. App’x 976, 978 (11th Cir. 2007) (“An opening statement gives counsel the

opportunity to state what evidence will be presented in order to make it easier for the jurors

to understand what is to follow.”). There is no indication that counsel did not actually

expect Rogers to testify at the time counsel made his opening statement. Counsel’s

evidentiary hearing testimony indicates that, after the State rested, he advised Rogers not

to testify because he did not think the State had proven possession, but that he did think

the State could help its case when it cross-examined Rogers. Thus, it appears that counsel

simply gave Rogers different advice based on his assessment of the State’s evidence.

       Rogers has not established that the state court’s order involved an unreasonable

application of Strickland or was based on an unreasonable factual determination. Rogers

                                       Page 36 of 44
is not entitled to relief on Ground Seven.

Ground Eight

        Rogers alleges that the trial court violated his constitutional rights in imposing “a

vindictive and unreasonable sentence.” (Doc. 1, p. 20). He argues that his sentence is

vindictive because the trial court imposed a lengthier sentence than that discussed in plea

negotiations to punish Rogers for exercising his right to proceed to trial.

        Respondent contends that, despite Rogers’s citations to both federal and state law

in his federal habeas petition, Rogers’s allegation of vindictive sentencing is essentially a

state law claim. As Respondent indicates, Rogers relies on Florida decisions regarding

vindictive sentencing. In his reply, Rogers does not contest the State’s characterization of

his vindictive sentencing claim as a state law matter. Respondent correctly asserts that

Rogers’s state law claim is not cognizable in this federal habeas proceeding. See 28

U.S.C. § 2254(a); Wainwright v. Goode, 464 U.S. 78, 83 (1983) (“[F]ederal courts may

intervene in the state judicial process only to correct wrongs of a constitutional

dimension.”); Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988) (“[A] habeas petition

grounded on issues of state law provides no basis for habeas relief.”).

        To the extent Rogers’s vindictive sentence claim may nevertheless raise a federal

violation, it is unexhausted. Rogers’s postconviction claim of vindictive sentencing did not

clearly allege that the court imposed a vindictive sentence in violation of his federal rights.

(Doc. 10-26, Ex. N, cont’d, doc. pp. 14-17).15 See Pearson v. Sec’y, Dep’t of Corr., 273


        15
           Rogers’s quotation of a Florida decision stating that the fear of retribution in sentencing may not be
used to dissuade the defendant from exercising his Fifth Amendment privilege against self-incrimination or
his Sixth Amendment right to proceed to a trial was insufficient to allege that the trial court violated Rogers’s
federal constitutional rights in sentencing him. (Doc. 10-26, Ex. N cont’d, doc. p. 14).

                                               Page 37 of 44
Fed. App’x 847, 849-50 (11th Cir. 2008) (“The exhaustion doctrine requires the petitioner

to ‘fairly present’ his federal claims to the state courts in a manner to alert them that the

ruling under review violated a federal constitutional right.”). As Rogers cannot return to

state court to present a federal claim in either a second appeal or a second postconviction

motion, the claim is procedurally defaulted. See Smith, 256 F.3d at 1138. While Rogers

mentions Martinez in his reply, as addressed, Martinez only applies to excuse a defaulted

claim of ineffective assistance of trial counsel. Accordingly, Rogers’s vindictive sentencing

claim is barred from review.

       However, Rogers also appears to bring a distinguishable claim, which he raised on

direct appeal, that his sentence is cruel and unusual in violation of the Eighth Amendment

because it is grossly disproportionate to his crimes. (See Doc. 2, p. 34). The state

appellate court denied his claim:

       Rogers received a composite sentence of seventy-five years in prison. Given
       that the 125 child pornographic images were on a single CD-ROM and given
       that Rogers had no prior felony convictions, one might well conclude that the
       sentence was unduly harsh. However, we cannot accept Rogers’ argument
       that his sentence violates the cruel and unusual punishment clauses of the
       United States and Florida constitutions. See, e.g., Ewing v. California, 538
       U.S. 11, 123 S.Ct. 1179, 155 L.Ed.2d 108 (2003) (upholding sentence of
       twenty-five years to life for theft of golf clubs under California’s “Three Strikes
       and You’re Out” law); Harmelin v. Michigan, 501 U.S. 957, 111 S.Ct. 2680,
       115 L.Ed.2d 836 (1991) (imposition of life imprisonment sentence for
       trafficking in cocaine did not constitute cruel and unusual punishment
       notwithstanding defendant’s lack of prior felony convictions); Hutto v. Davis,
       454 U.S. 370, 102 S.Ct. 703, 70 L.Ed.2d 556 (1982) (sentence of two
       consecutive terms of twenty years’ imprisonment for possession with intent
       to distribute nine ounces of marijuana and distribution of marijuana was
       constitutional); Rummel v. Estelle, 445 U.S. 263, 100 S.Ct. 1133, 63 L.Ed. 2d
       383 (1980) (upholding imposition of mandatory life sentence under Texas
       recidivist statute where defendant’s third felony conviction was for obtaining
       $120.75 by false pretenses).

Rogers, 96 So.3d at 923-24 (footnotes omitted).

                                        Page 38 of 44
        The Eighth Amendment contains a “narrow proportionality principle” that “applies to

noncapital sentences.” Ewing, 538 U.S. at 20. “The concept of proportionality is central

to the Eighth Amendment. Embodied in the Constitution’s ban on cruel and unusual

punishments is the ‘precept of justice that punishment for crime should be graduated and

proportioned to [the] offense.’” Graham v. Florida, 560 U.S. 48, 59 (2010) (quoting Weems

v. United States, 217 U.S. 349, 367 (1910)). Accordingly, the Eighth Amendment “forbids

only extreme sentences that are grossly disproportionate to the crime.” Id. at 60 (citing

Harmelin v. Michigan, 501 U.S. 957, 1000-1001 (1991)). In assessing proportionality, a

court must compare the gravity of the offense and the severity of the sentence. Id.

        The Supreme Court has approved criminalizing the possession of child pornography

because of the gravity of this conduct. See Osborne v. Ohio, 495 U.S. 103, 110-11 (1990)

(“Given the gravity of the State’s interests” in preventing the use of children in pornography

and protecting child victims, “we find that Ohio may constitutionally proscribe the

possession and viewing of child pornography.”). Rogers fails to show that his sentence,

which was imposed upon his conviction for 125 crimes,16 is grossly disproportionate to the

crimes and thus violates the Eighth Amendment. Accordingly, Rogers cannot show that

the state appellate court’s denial of his claim is contrary to, or involves an unreasonable

application of, clearly established federal law. Nor has he shown that the state court’s

decision was based on an unreasonable factual determination. Rogers is not entitled to

relief on Ground Eight.

Ground Nine


           16
               See § 827.071(5)(a), Fla. Stat. (“The possession . . . of each . . . [image of sexual conduct by a
child] . . . is a separate offense.”) (emphasis added).

                                               Page 39 of 44
      Rogers contends that his judgment and sentence violate the Double Jeopardy

clause of the Fifth Amendment because he was punished multiple times for the same

offense. Specifically, he claims that counts two through fifteen of the charging document

(for which charges he received prison sentences) are identical. (See Doc. 10-1, doc. pp.

6-9). Therefore, Rogers alleges, the charging document “failed to charge each count with

the specificity necessary to prosecute, punish and sentence the Petitioner separately and

consecutively.” (Doc. 1, p. 22).

      When Rogers raised this claim in a motion to correct illegal sentence under Florida

Rule of Criminal Procedure 3.800(a), the state court denied it:

      The Defendant’s instant motion claims that his sentences in counts two (2)
      through fifteen (15) are illegal as violative of the constitutional protection
      against double jeopardy. Specifically, the Defendant argues that the
      information fails to charge each count with the specificity necessary to
      prosecute, punish and sentence the Defendant separately and consecutively.

      An illegal sentence is one that “imposes the kind of punishment that no judge
      under the entire body of sentencing statutes could possibly inflict under any
      set of circumstances.” Carter v. State, 786 So.2d 1173 (Fla. 2001) (quoting
      Blakley v. State, 746 So.2d 1182) (Fla. 4th DCA 1999)). A court may correct
      an illegal sentence, at any time, if the defendant affirmatively alleges that the
      record before the court, on its face, indicates that the defendant is entitled to
      such relief. Fla. R. Crim. P. 3.800(a). In order for a defendant’s motion
      under Fla. R. Crim. P. 3.800(a) to be facially sufficient, the defendant must
      (1) allege that the error can be corrected from the face of the record, (2)
      identify where in the record the pertinent information can be found, and (3)
      explain how the record entitles the defendant to relief. Daily v. State, 750
      So.2d 37 (Fla. 4th DCA 1999).

      The Defendant’s claim of double jeopardy is not cognizable under Fla. R.
      Crim. P. 3.800(a). “A double jeopardy argument is a challenge to the
      judgment, not the sentence.” Smith v. State, 886 So.2d 336, 337 (Fla. 5th
      DCA 2004). A double jeopardy challenge raises factual questions regarding
      the underlying conviction, which cannot be resolved from the face of the
      judgment. Id. Because of this, “Rule 3.800(a) does not provide an
      appropriate remedy.” Id. Because the Defendant’s claim is an attack on his
      conviction, the Defendant’s argument is improper under Fla. R. Crim. P.

                                      Page 40 of 44
       3.800(a).

(Doc. 10-29, Ex. NN, doc. pp. 76-77).

       The state court resolved this claim by applying an independent and adequate state

procedural ground. A motion filed under Rule 3.800(a) challenges the legality of the

sentence on the face of the record. See Fla. R. Crim. P. 3.800(a) (“A court may at any time

correct an illegal sentence imposed by it . . . when it is affirmatively alleged that the court

records demonstrate on their face an entitlement to that relief.”).

       Accordingly, as the state court’s order explained, Florida courts have held that a

double jeopardy claim that challenges a defendant’s conviction is not cognizable under

Rule 3.800(a). See Smith v. State, 886 So.2d 336 (Fla. 5th DCA 2004); Seward v. State,

937 So.2d 767, 768 (Fla. 5th DCA 2006) (finding that a double jeopardy argument

constituted an attack on the appellant’s judgments of conviction and was therefore not

cognizable in a Rule 3.800(a) motion); Coughlin v. State, 932 So.2d 1224, 1226 (Fla. 2d

DCA 2006) (“Double jeopardy challenges to convictions are not cognizable under rule

3.800(a).”); George v. State, 213 So.3d 966, 967 (Fla. 1st DCA 2015) (“Double jeopardy

challenges to a defendant’s convictions are not cognizable in a rule 3.800(a) motion.”). The

state postconviction court expressly applied this rule, and the state appellate court

approved of the result through its per curiam affirmance. (Doc. 10-29, Ex. PP). The state

court’s ruling on Rogers’s federal claim therefore rested on an independent and adequate

state procedural bar. See Judd v. Haley, 250 F.3d 1308, 1313 (11th Cir. 2001).

       Rogers claims that the state court incorrectly applied its own rule, asserting that his

claim was cognizable in his Rule 3.800(a) motion. See, e.g., Bailey v. Nagle, 172 F.3d

1299, 1302 (11th Cir. 1999) (a procedural default can occur “where the state court correctly

                                       Page 41 of 44
applies a procedural default principle of state law to arrive at the conclusion that the

petitioner’s federal claims are barred.”). But Florida law is clear that when a double

jeopardy claim challenges the underlying conviction, as opposed to merely challenging the

imposition of sentence, Rule 3.800(a) is not a proper means to bring the double jeopardy

claim. In his Rule 3.800(a) motion, Rogers argued that the charging document was

defective, thereby contending that it was not possible to determine whether there was an

independent factual basis for each conviction. (Doc. 10-29, Ex. MM).               As Rogers

challenges the basis for each conviction, his claim implicates the validity of his judgments

of guilt, not just the sentences he received. Accordingly, Rogers’s claim is procedurally

defaulted. See Harris, 489 U.S. at 262. See also Bailey, 172 F.3d at 1302 (a federal court

is obligated to “respect the state court’s decision” correctly applying an independent and

adequate state procedural bar).

       In his reply, Rogers cites Martinez and asserts that his postconviction counsel was

ineffective in failing to “recognize the double jeopardy issue” and present it as one of

ineffective assistance in his postconviction proceedings. (Doc. 15, p. 13). But the

procedurally defaulted claim raised in Ground Nine of Rogers’s federal habeas petition is

a substantive double jeopardy challenge, not an ineffective assistance claim. (Doc. 1, p.

22; Doc. 2, p. 37). As addressed, Martinez does not apply to excuse the default of any type

of claim other than ineffective assistance of trial counsel, which, again, Rogers did not raise

in his habeas petition. To the extent he now attempts to raise a claim of ineffective

assistance for the first time in his reply, Rogers is prohibited from doing so. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008); Herring v. Sec’y, Dep’t of Corr., 397 F.3d

1338, 1342 (11th Cir. 2005).

                                       Page 42 of 44
       Rogers does not establish cause and prejudice to excuse the default of his double

jeopardy claim. He does not argue or establish that the fundamental miscarriage of justice

exception applies. Consequently, Ground Nine is barred from review.

       It is therefore ORDERED that Rogers’s petition (Doc. 1) is DENIED. The Clerk is

directed to enter judgment against Rogers and to close this case.

                     CERTIFICATE OF APPEALABILITY AND
                 LEAVE TO APPEAL IN FORMA PAUPERIS DENIED

       It is ORDERED that Rogers is not entitled to a certificate of appealability (COA). A

prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a district

court’s denial of his petition. 28 U.S.C. § 2253(c)(1). Rather, a COA must first issue. Id.

“A [COA] may issue . . . only if the applicant has made a substantial showing of the denial

of a constitutional right.” Id. at § 2253(c)(2). To make such a showing, Rogers “must

demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were

‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S.

322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Rogers

has not made the requisite showing. Finally, because Rogers is not entitled to a COA, he

is not entitled to appeal in forma pauperis.

       ORDERED at Tampa, Florida, on June 27, 2019.




                                      Page 43 of 44
Copies to:
Counsel of Record




                    Page 44 of 44
